REINHARD, Presiding Judge.
Husband appeals from dissolution decree. He complains only about the orders pertaining to property disposition. Specifically, husband alleges the court erred in determining that certain items were marital property rather than separate and non-marital property and in granting wife an inequitably large portion of the property classified as marital. Husband contends that a Volkswagen, an Osteopathic Bond, and a Skaggs Hospital Bond were not marital property. We find, however, that there was evidence in the record to support the court’s classification of those items as marital property. Further, although the court’s distribution of the marital property weighed heavily in wife’s favor, we find the court did not abuse its discretion.
We have determined that the trial court’s decree is supported by substantial evidence, is not against the weight of the evidence, and that it neither erroneously declares nor applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. Affirmed in accordance with Rule 84.16(b).
SNYDER and CRIST, JJ., concur.